DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/14/21 has been entered.
 
The response filed 1/24/22 has been considered and entered.  Clams 1-30,36 and 37 have been canceled.  Claims 31-35 and 38-75 remain in the application claims 42-72 having been withdrawn from prosecution as being directed toward non-elected claims.  Hence claims 31-35,38-41 and 73-75 remain in the application for prosecution thereof.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claim 75 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Regarding claim 75, the nickel oxide base counter electrode is doped with tungsten and tantalum but the amorphous or substantially amorphous nickel tungsten oxide is recited which does not have tantalum which renders the claim confusing as to whether or not tantalum is included?  In addition, the claim recites where it includes not only NiO, Ta and W but NiWO4 and this is not recited in claim 31 and therefore renders the claim confusing. Clarification is requested.


Claim Rejections - 35 USC § 103
Claims 31-35,38-41,73 and 74 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burdis et al. (7,372,610) in combination with Burdis et al. (2007/0097481) (a) alone or (b) in combination with Kurman et al. (2010/0079844).
Burdis et al. (7,372,610) teaches electrochromic devices and methods whereby a stack of layers is applied to a substrate (34) including transparent conductive layer (26), electrochromic layer (30), ion conducting layer (32), counter electrode layer (28) and second transparent conductive layer (24) (Fig. 3, col. 2, lines 58-62 and col. 5, lines 55-65).  Burdis et al. (7,372,610) also teaches forming an anti-reflective layer on the conductive layers (26) and/or (24) (col. 6, lines 30-33).
Burdis et al. (7,372,610) fails to teach the counter electrode to comprise both tantalum and tungsten as dopants in the nickel oxide layer.

Therefore, it would have been obvious for one skilled in the art before the invention thereof to have modified Burdis et al. (7,372,610) electrochromic device to include a counter electrode having both tantalum and tungsten as evidenced by Burdis et al. (2007/0097481) with the expectation of achieving similar success as both are known to be used as dopant for the counter electrode layer.
(b) Kurman et al. (2010/0079844) teaches counter electrode having ternary oxide including tungsten, tantalum and nickel oxide [0037].
Therefore, it would have been obvious for one skilled in the art before the invention thereof to have modified Burdis et al. (7,372,610) in combination with Burdis et al. (2007/0097481) electrochromic device to include a counter electrode having both tantalum and tungsten as evidenced by Kurman et al. (2010/0079844) with the expectation of achieving similar success as both are known to be used as dopant for the counter electrode layer.
Regarding claim 31, the Examiner takes the position that ion conducting and ion conductor are interchangeable and would produce a desired layer for electrochromic devices.
Regarding claim 32, Burdis et al. (7,372,610) teaches the anti-reflective layer to be an oxide or nitride (col. 6, lines 30-33).

Regarding claim 39, Burdis et al. (7,372,610) teaches the first and second conductive layers (26/24) are oxide materials and metal materials (col. 6, lines 14-33).
Regarding claim 41, Burdis et al. (7,372,610) teaches forming protecting the substrate with a coating (45-51) which would meet the claimed hermetic sealing layer (col. 8, lines 47-56).
Regarding claim 73, Burdis et al. (7,372,610) teaches anti-reflective layer to be disposed on the second transparent conductive electrode (col. 6, lines 30-33).
Regarding claim 74, Burdis et al. (7,372,610) teaches first conductive layer can be transparent conductive layer (col. 6, lines 14-22).

Claim 75 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burdis et al. (7,372,610) in combination with Burdis et al. (2007/0097481) (a) alone or (b) in combination with Kurman et al. (2010/0079844) (a) or (b) in combination with Lee et al. (2004/0150867).
Features detailed above concerning the teachings of Burdis et al. (7,372,610) in combination with Burdis et al. (2007/0097481) (a) alone or (b) in combination with Kurman et al. (2010/0079844) are incorporated here.

Lee et al. (2004/0150867) teaches an electrochromic counter electrode which is of amorphous state including a nickel oxide doped with tantalum (abstract).  

Response to Amendment
Applicant’s arguments with respect to claims 31-35,38-41 and 73-75 have been considered but are not found persuasive.

Applicant argued that claim 75 is not confusing as to having tantalum as the claim language includes comprising and hence is open-ended to include tantalum.
The Examiner disagrees.  While the Examiner agrees the open-ended phrase of “comprising” doesn’t exclude additional or unrecited elements, these elements are “insignificant or minor” in nature and the inclusion of tantalum would not meet that standard as if the material is doped with tungsten and tantalum then the material should positively recite such materials.  In addition, claim 75 is recited where it includes not only NiO, Ta and W but NiWO4 and this is not recited in claim 31 and therefore renders the claim confusing.  The rejection is being maintained. 

Applicant argued the only way to produce the claimed device would be improper hindsight as the references teach doping with tantalum or tungsten and forming a binary 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In addition, as Applicant has pointed out Burdis teaches a counter electrode layer including a metal oxide and a second transition metal doped therein [0070].  It is noted that Burdis teaches that the mixed metal oxide can include “mixtures of the oxides”, i.e. more than one metal of the first group which includes tantalum and tungsten eventhough this is not one recited.  Hence, the Examiner maintains his position that Burdis is suggestive of a counter electrode layer having both tungsten and tantalum contrary to Applicants assertion.  Furthermore, The Examiner has also applied Kurman et al. (2010/0079844) who teaches counter electrode having ternary oxide including tungsten, tantalum and nickel oxide [0037].

Applicant argued in regards to claim 75, that Burdis teaches amorphous phase of the counter electrode layer including nickel based oxide with tungsten or tantalum suffer from low coloration deficiencies and low conductivity.
The Examiner acknowledges this fact, however, the counter electrode in the 
In addition, Lee et al. (2004/0150867) has been applied to teach amorphous counter electrode as detailed above that can be used in conjunction with a cathodically coloring electrode to obviate the deficiencies in coloring.

Applicant argued Kurman et al. (2010/0079844) teaches counter electrode having ternary oxide alloys and not dopants including tungsten, tantalum and nickel oxide.
The reference is relied upon for teaching ternary oxide and whether or not this is an alloy or not does not take away from the teaching of using 3 metals in formation of an oxide.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428.  The examiner can normally be reached on Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 






/BRIAN K TALBOT/Primary Examiner, Art Unit 1715